NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4592-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEAN A. VOURDERIS,

     Defendant-Appellant.
_______________________

                   Submitted November 30, 2021 – Decided January 26, 2022

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 09-09-
                   1575, 09-09-1577, 09-09-1578, and 09-09-1584.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Catlin A. Davis, Deputy Attorney General,
                   of counsel and on the brief).

PER CURIAM
      In this appeal, defendant challenges four amended Judgments of

Convictions (JOCs) stemming from his involvement in a spree of bank

robberies. The court corrected those mandates in one instance to amplify, and

in three others to include explicitly, a provision that defendant's sentences were

subject to the mandatory terms of the No Early Release Act, N.J.S.A. 2C:43-7.2

(NERA). Before us, defendant raises the following points:

            POINT I

            THE TRIAL COURT'S AMENDMENT OF THE
            JUDGMENTS OF CONVICTION IN 2016 TO
            INCLUDE AN [EIGHTY-FIVE PERCENT] NERA
            PAROLE DISQUALIFIER AND A THREE-YEAR
            PERIOD OF PAROLE SUPERVISION WAS
            FUNDAMENTALLY UNFAIR AND VIOLATED
            DEFENDANT’S RIGHTS TO DUE PROCESS
            BECAUSE    THE   DEFENDANT       HAD    AN
            EXPECTATION OF FINALITY IN HIS SENTENCES
            AND HIS 2018 PAROLE RELEASE DATE. SEE
            STATE v. SCHUBERT, 212 N.J. 295, 309 (2012).
            ADDITIONALLY, THE COURT IMPROPERLY
            AMENDED THE JUDGMENTS OF CONVICTION
            OUTSIDE OF DEFENDANT'S PRESENCE AND
            WITHOUT DEFENDANT'S OR COUNSEL'S
            KNOWLEDGE.

            POINT II

            THE PLEA BARGAIN "FAILED ONE OF ITS
            ESSENTIAL PURPOSES, FAIRNESS," STATE v.
            MARZOLF, 79 N.J. 167, 183 (1979), BECAUSE
            DEFENDANT'S REASONABLE EXPECTATIONS
            UNDER THE PLEA DEAL WERE THAT HE

                                                                            A-4592-18
                                        2
            WOULD RECEIVE CONCURRENT SENTENCES,
            BUT HE RECEIVED TWO CONSECUTIVE TERMS.
            ADDITIONALLY,      DEFENDANT      WAS
            MISINFORMED THAT THE COURT HAD
            DISCRETION IN DETERMINING WHETHER TO
            SENTENCE HIM TO AN EXTENDED TERM.

            POINT III

            THE MATTER MUST BE REMANDED FOR
            RESENTENCING    BECAUSE   THE   COURT
            INCORRECTLY BELIEVED THAT CONSECUTIVE
            SENTENCES        WERE        REQUIRED.
            ADDITIONALLY, THE COURT ERRONEOUSLY
            FOUND AGGRAVATING FACTOR 11 AND
            REJECTED MITIGATING FACTOR 4. FINALLY,
            THE COURT FAILED TO APPRECIATE THE
            "REAL-TIME" CONSEQUENCES OF NERA AND
            DID NOT EXPLICITLY FIND THAT THE
            AGGREGATE SENTENCE WAS FAIR.

      We have considered defendant's arguments in point I and conclude they

are without merit. The amended JOCs were entirely consistent with the judge's

oral decisions and defendant's understanding of his sentence, and we otherwise

find no deprivation of defendant's procedural or substantive due process rights

related to the court's actions. We decline to address defendant's contentions in

points II and III because we conclude they are precluded by our order limiting

the issues to be considered on this appeal to those raised by the amended JOCs.




                                                                          A-4592-18
                                       3
                                       I.

      On September 16, 2009, a Middlesex County grand jury returned four

indictments charging defendant with eleven crimes related to four bank

robberies that took place between January and May 2009. Specifically, he was

charged with: 1) second-degree robbery, N.J.S.A. 2C:15-1, and 2; and third-

degree theft by unlawful taking, N.J.S.A., 2C:20-3(a), related to a May 8, 2009

robbery of a Cranbury PNC Bank. Defendant was separately charged with: 1)

second-degree conspiracy to commit robbery, N.J.S.A. 2C:5-2 and 2C:15-1; 2)

second-degree robbery; and 3) third-degree theft related to a January 26, 2009

robbery of a North Brunswick PNC Bank, a February 10, 2009 robbery of a

North Brunswick Provident Bank, and a March 23, 2009 robbery of an East

Brunswick TD Bank.

      Defendant was also charged in Somerset County with second-degree

conspiracy to commit robbery and second-degree robbery, arising from an

incident on February 20, 2009.       He was also previously convicted and

incarcerated on three counts of robbery in New York in 1996.

      Defendant was tried on the charges related to the robbery of the PNC Bank

in Cranbury where the State established that defendant entered the bank,

threatened the teller both verbally and in a written note, and fled with $1,266.


                                                                          A-4592-18
                                       4
The jury convicted defendant of second-degree robbery, and the court dismissed

the related theft charge.

      At sentencing, defendant's counsel submitted a sentencing memorandum

in which he acknowledged that "a sentence in the range of [eight] years with

[eighty-five percent] parole ineligibility would be appropriate." On November

29, 2011, the judge sentenced defendant to an eight-year term of imprisonment

on the robbery conviction, finding applicable aggravating factors three, the risk

that defendant will commit another offense, N.J.S.A. 2C:44-1(a)(3); six, the

extent of defendant's prior criminal record and the seriousness of the offenses of

which defendant has been convicted, N.J.S.A. 2C:44-1(a)(6); nine, the need for

deterring defendant and others from violating the law, N.J.S.A. 2C:44 -1(a)(9);

and eleven, the imposition of a fine, penalty, or order of restitution without also

imposing a term of imprisonment would be perceived by defendant or others

merely as part of the cost of doing business or as an acceptable contingent

business or operating expense associated with the initial decision to resort to

unlawful practices, N.J.S.A. 2C:44-1(a)(11). With respect to aggravating factor

eleven, the judge noted, however, that "even if I were to only consider three, six,

and nine, the aggravating factors substantially outweigh any mitigating factors."




                                                                             A-4592-18
                                        5
      The judge also informed defendant that "[s]ince this is a NERA offense,

you have a three-year [period] of parole supervision." Similarly, the resulting

December 6, 2011 Judgment of Conviction provided that "[d]efendant is

committed to the [c]ustody of the Commissioner of the Department of

Corrections for a period of eight (8) years, pursuant to NERA, with three (3)

years of parole supervision."

      Defendant pled guilty to second-degree robbery with respect to the

Somerset County charge and was sentenced on February 10, 2012. The judge

in that case imposed a seven-year sentence subject to NERA and ordered the

sentence to run concurrently to defendant's sentence for the robbery of the

Cranbury PNC Bank. 1

      On March 1, 2012, defendant entered an open plea on all charges in the

remaining Middlesex County indictments.       At the plea hearing, the judge

engaged in the following colloquy with defendant:

            Court: Listen, NERA, . . . what's the sting of NERA?

            Defendant: No Early Release Act.

            Court: Yeah, all right, so what's really bad about that
            law for defendants?


1
 The record does not include a copy of the JOC related to defendant's Somerset
County conviction or the sentencing transcript.
                                                                         A-4592-18
                                      6
             Defendant: I have to do a mandatory [eighty-five]
             percent of my time with three[-]year parole
             supervision.

      Defendant also stated that his plea was not predicated on any promises

and acknowledged that because he was entering an open plea he was "trust[ing]

the judge to give [him] . . . the right sentence." Defendant then provided a

factual basis in which he admitted that he conspired to rob each bank with his

co-defendant, who entered the bank, handed the teller a threatening note, and

obtained over $500, while defendant served as the getaway driver. The judge

questioned defendant about his sentencing exposure, to which he responded, "I

figured [forty] years. I'm extended to a [twenty] on extended term and then a

[ten] and a [ten]."

      In his plea forms, defendant responded "yes" to the question "[d]id you

enter a plea of guilty to any charges that require a mandatory period of parole

ineligibility or a mandatory extended term?" In the margin, defendant wrote

"robbery [second] deg [three times ten] yrs NERA." He then filled in blanks

indicating that "the minimum mandatory period of parole ineligibility is

[twenty-five] years and [six] months," and that "the minimum mandatory

extended term is [sixty] years and [zero] months."




                                                                         A-4592-18
                                       7
      Defendant further answered "yes" to the question "[d]o you understand

that if you have pleaded guilty to, or have been found guilty on other charges,

or are presently serving a custodial term and the plea agreement is silent on the

issue, the court may require that all sentences be made to run consecutively?"

Defendant also indicated that his guilty plea was not predicated on any promises

from "the prosecutor, [his] defense attorney, or anyone else." Finally, defendant

filled out a supplemental NERA plea form where he answered "yes" to a

question asking if he understood that "because of [his] plea of guilty . . . [he]

will be required to serve [eighty-five] percent of the sentence imposed . . . before

[he] will be eligible for parole."

      On April 22, 2012, defense counsel submitted a sentencing memorandum

in which he noted that with respect to the Cranbury PNC Bank robbery,

defendant "received eight years with [eighty-five percent]." Defense counsel

also acknowledged that the State "submitted a motion [seeking] an extended

term."   Counsel further conceded that an "extended term in this matter is

required by statute and the [d]efendant understands his position in relation to

that statutory requirement."

      On July 23, 2012, the judge sentenced defendant with respect to the

charges in the three outstanding indictments. He merged the conspiracy and


                                                                              A-4592-18
                                         8
theft charges into the second-degree robbery charge, and sentenced defendant

on the robbery charges alone. Specifically, the judge sentenced defendant to a

fifteen-year extended term of imprisonment for the robbery of the PNC Bank in

North Brunswick and imposed seven-year terms with respect to the East

Brunswick TD Bank and North Brunswick Provident Bank robberies. The judge

also ordered that each sentence run consecutive to one another and to defendant's

previously imposed sentences related to the Cranbury PNC Bank and Somerset

County robberies.

      The judge explicitly informed defendant "that's a [eighty-five] percent

NERA offense, and there will be three years of parole supervision." As noted,

however, the resulting July 26, 2012 Judgment of Convictions as it related to

these offenses failed to contain any reference to NERA.

      In reaching its sentencing decision, the judge found applicable

aggravating factors three, six, nine, and eleven, and rejected defendant's request

to apply multiple mitigating factors including mitigating factor four . N.J.S.A.

2C:44-1(b)(4) ("There were substantial grounds tending to excuse or justify

defendant's conduct, though failing to establish a defense"). The judge also

determined that "the aggravating factors substantially outweigh[ed] the

mitigating factors."


                                                                            A-4592-18
                                        9
      As to aggravating factor eleven, the judge explained that it did "not place

a lot of weight on . . . factor eleven," stating that "the law tells us where there is

. . . a presumption of incarceration, as there is here, that factor often is not even

to be considered."      Regarding mitigating factor four, the judge rejected

defendant's argument for mitigation based on his drug dependency. The judge

reasoned that "there is case law specifically telling us that drug use is not

excused conduct," and, although defendant used the stolen money for drug use

and "may have been under the influence at the time", he concluded under the

circumstances of defendant's crimes "it is not an excuse, nor is it a mitigating

factor."

      With respect to the imposition of an extended term related to the North

Brunswick PNC Bank robbery, the State requested "an acknowledgement from

the defense that the factual predicate and legal predicates have been met for the

mandatory extended term in this case." Defense counsel responded "I have

indicated that in my sentencing memo . . . we cannot argue with that. It's

statutorily required and there's no disputing that fact. We were aware of that,

judge, when we put the plea through." Thereafter, the judge, after considering

defendant's age and the aggravating factors, decided that it was "appropriate to

sentence [him] within the midrange of the extended term."


                                                                               A-4592-18
                                        10
      Finally, regarding the decision to impose consecutive sentences, both

defense counsel and the State discussed State v. Yarbough, 100 N.J. 627 (1985).

Defense counsel requested that the court apply the sentences concurrently but

noted that "Yarbough is probably going to allow [the court] to say otherwise."

In arguing for consecutive sentences, the State asserted that defendant

committed "separate and distinct offenses" and "as far as the implementation of

. . . Yarbough, [the sentences] must be consecutive." The judge agreed and

determined under the circumstances of defendant's crimes, consecutive

sentences were "consistent with . . . Yarbough" which contemplated "separate

sentences for separate offenses," and "if there is an option for this court to

choose, I would choose consecutive sentences for [defendant]."

      As best as we can discern from the limited record provided, defendant

initially filed two notices of appeal with respect to his convictions related to the

Cranbury PNC Bank, North Brunswick Provident Bank, East Brunswick TD

Bank and North Brunswick PNC Bank robberies, but later withdrew them,

resulting in our entry of dismissal orders in 2013. Although defendant failed to

include in the record those notices of appeal, any documentation supporting the

withdrawal of those appeals, or our dismissal orders, his appellate counsel

submitted a certification in support of defendant's application to file the


                                                                              A-4592-18
                                        11
withdrawn appeals as within time, see p. 13, infra, which attested to certain of

these facts.

      On November 24, 2015, the State sent a letter to the judge alerting him

that it recently discovered that certain of defendant's JOCs erroneously failed to

include that defendant's sentences were subject to NERA and requested the court

correct the JOCs to reflect accurately defendant's sentence. The letter contained

in the record indicated the State copied defense counsel on the correspondence.

      On July 5, 2016, assumedly in response to the State's November 24, 2015

letter, the same judge that sentenced defendant amended each of defendant's four

JOCs. As to the Cranbury PNC Bank robbery, the amended JOC amplified the

statement that "[d]efendant is committed . . . for a period of eight (8) years,

pursuant to NERA, with three (3) years of parole supervision" by adding

"[d]efendant must complete eighty-five percent of this sentence before [he is]

eligible for parole."     As to defendant's three other Middlesex County

convictions, the modified JOCs added explicit references to NERA by including

the following language, "Defendant must serve eighty-five percent of this

sentence before he is eligible for parole. Upon release from incarceration,

defendant shall be subject to three (3) years parole supervision."




                                                                            A-4592-18
                                       12
      Apparently unaware that the judge had imposed consecutive sentences

with attendant NERA provisions, on January 26, 2018, the New Jersey State

Parole Board approved defendant's parole and scheduled his release for April

12, 2018 to a residential community program in Newark. In a March 29, 2018

letter, however, the Director of the Division of Release for the Parole Board

advised defendant that his parole date was rescinded based on the sentences as

reflected in the amended JOCs.

      According to defendant, this was the first notice he received that the JOCs

had been amended. In June 2019, defendant filed a notice of appeal and as

previously referenced, a motion requesting either that his withdrawn appeals be

reinstated, or that he be allowed to file his notice of appeal as within time.

      In support of that application, counsel in the Office of the Public

Defender stated that it contacted defendant's trial counsel who reported that he

had no knowledge of the amendments. Defendant's appellate counsel did not

specifically address whether defendant's trial counsel received the November

24, 2015 letter from the State.

      Defendant's appellate counsel also certified that defendant filed a notice

of appeal with respect to the Cranbury PNC robbery on March 7, 2012 and

requested the withdrawal of his appeal on November 7, 2013. He also attested


                                                                             A-4592-18
                                       13
that we issued a conforming dismissal order on December 5, 2013. He similarly

certified that defendant withdrew his October 12, 2012 notice of appeal related

to the East Brunswick TD Bank and North Brunswick Provident Bank robberies

on August 1, 2013, and that we issued a dismissal order related to those appeals

on September 13, 2013. 2

      On July 23, 2019, we issued an order denying defendant's request to

reinstate his withdrawn appeals and granting his request to file a notice of

appeal as within time. Our order, however, expressly limited the scope of

appeal "to issues raised by the July 5, 2016 amended judgments of conviction

and is limited to the sentences imposed by the amended judgments. . . . All

other issues were waived by defendant's withdrawal of his prior appeals."

                                       II.

      In defendant's first point he argues that the judge erred by amending the

JOCs in 2016, and that the JOCs should be corrected to remove the NERA

requirements. Specifically, he asserts that the modifications violated his due

process rights because he had an expectation of finality in his sentence and his



2
  Although counsel did not certify that defendant filed a notice of appeal with
respect to the North Brunswick PNC Bank robbery, the September 13, 2013
dismissal order specifically lists the indictment related to that robbery, as well
as the East Brunswick TD Bank and North Brunswick Provident Bank robberies.
                                                                            A-4592-18
                                       14
2018 parole date, relying on Schubert and State v. Eigenmann, 280 N.J. Super.

331 (App. Div. 1995). Second, he argues that the judge erred by failing to hol d

a sentencing hearing prior to amending the JOCs where he had a right to be

present with counsel, offer argument, and allocute. We disagree.

      As the issue presented in point one involves questions of law, our review

is de novo. Manalapan Realty, L.P. v. Twp. Comm. of Twp. of Manalapan, 140

N.J. 366, 378 (1995).     NERA provides that when imposing a sentence of

incarceration for certain enumerated crimes, the court "shall fix a minimum term

of [eighty-five percent] of the sentence imposed, during which the defendant

shall not be eligible for parole." N.J.S.A. 2C:43-7.2(a). A conviction for

robbery triggers the mandatory imposition of a sentence subject to NERA.

N.J.S.A. 2C:43-7.2(d)(9). Sentencing a defendant convicted of robbery without

imposing NERA requirements renders a sentence illegal. See N.J.S.A. 2C:43-

7.2; State v. Kearns, 393 N.J. Super. 107, 113 (App. Div. 2007) ("Because the

NERA period of parole ineligibility was compulsory, the sentence imposed was

illegal. It is, therefore, subject to correction at any time."); State v. Johnson,

376 N.J. Super. 163, 170 (App. Div. 2005) (finding that "defendant's sentence

is illegal" where the court failed to impose mandatory NERA requirements at

sentencing).


                                                                            A-4592-18
                                       15
      It is well-settled that courts can correct errors in sentencing without

violating a defendant's fundamental rights. Over fifty years ago, our Supreme

Court held in State v. Matlack that such errors may be corrected under the Rules.

49 N.J. 491, 501-02 (1967).        Specifically, the Court stated that "[n]o

fundamental right of defendant will be violated if an inadvertent clerical-type

error is corrected, and he receives the sentence which the trial judge intended

him to receive." Id. at 502.

      Rule 1:13-1 is in accord and provides:

            Clerical mistakes in judgments, orders or other parts of
            the record and errors therein arising from oversight and
            omission may at any time be corrected by the court on
            its own initiative on the motion of any party, and on
            such notice and terms as the court directs,
            notwithstanding the pendency of an appeal.

            [emphasis added.]

      Similarly, Rule 3:21-10(b)(5) provides that an order "correcting a

sentence not authorized by law" "may be entered at any time." See also State v.

Acevedo, 205 N.J. 40, 47 n.4 (2011) ("a truly 'illegal' sentence can be corrected

'at any time.'" (citing R. 3:21-10(b)(5), R. 3:22-12)). Notably, in Johnson, we

remanded "for amendment of the judgement of conviction to include" mandatory

NERA requirements and stated that "[t]his correction of defendant's illegal

sentence does not offend well-established principles of double jeopardy. An

                                                                           A-4592-18
                                      16
illegal sentence may be corrected at any time because a defendant has no

expectation that an illegal sentence is final." 376 N.J. Super. at 170.

      Further, contrary to defendant's contention, amending a judgment of

conviction to conform to the court's oral sentencing ruling does not require

resentencing, defendant's presence, or notice in all instances.         In State v.

Pohlabel, we explained that "where there is a conflict between the oral sentence

and the written commitment, the former will control if clearly stated and

adequately shown, since it is the true source of the sentence, instead of the latter

which is merely the work of a clerk." 40 N.J. Super. 416, 423 (App. Div. 1956);

see also State v. Abril, 444 N.J. Super. 553, 564 (App. Div. 2016) ("In the event

of a discrepancy between the court's oral pronouncement of sentence and the

sentence described in the judgment of conviction, the sentencing transcript

controls and a corrective judgment is to be entered.").

      We therefore have held that to the extent there is a conflict between the

oral sentence and the written commitment, the latter "must be regarded as a

clerical mistake, subject to correction by the court, with or without notice."

Pohlabel, 40 N.J. Super. at 423 (emphasis added). We reasoned that in those

circumstances, "there was no occasion for notice" because the correction would

not "impair[] any substantive right of the defendant," and "because it merely


                                                                              A-4592-18
                                        17
conformed the official record with the oral sentence imposed in the first

instance." Ibid.; see also Rule 1:13-1; State v. Randolph, 210 N.J. 330, 351

(2012) (explaining that "abbreviated resentencing proceedings for the purpose

of correcting technical errors" are "ministerial act[s]" where "[n]o further

proceedings [are] required." (quoting State v. Tavares, 286 N.J. Super. 610, 616

(App. Div. 1996))).

      Here, the judge's actions in amending the JOCs outside of defendant's

presence did not violate his due process rights because the judge merely

corrected perceived clerical errors to ensure that the JOCs conformed to the

sentence issued on the record. R. 1:13-1; Matlack, 49 N.J. at 501-02. Further,

defendant was not entitled to a hearing on the issue because the amendments

were "ministerial acts" that "merely conformed the official record with the oral

sentence imposed in the first instance." Randolph, 210 N.J. at 351; Pohlabel, 40

N.J. Super. at 423.

      Defendant's reliance on Schubert and Eigenmann in support of his

argument that the court's amendment of his JOCS was improper because he had

an expectation of finality is misplaced because those cases dealt with

circumstances where the State sought to amend a defendant's sentence to include

provisions not imposed at sentencing. Schubert, 212 N.J. at 300-01; Eigenmann,


                                                                          A-4592-18
                                      18
280 N.J. Super. at 334-35. Here, the amendments merely corrected the JOCs to

reflect the terms imposed at sentencing, which defendant was clearly aware.

Further, in Schubert the defendant had completed his sentence by the time the

amendment was proposed. Schubert, 212 N.J. at 300-01.

      Second, defendant had no expectation of finality of any sentence without

a NERA provision because the sentences would have been illegal without such

a requirement.   Further, and contrary to defendant's contentions, the judge

imposed the NERA requirements orally, and defendant understood the

consequences of a NERA sentence as evidenced by the colloquy with the judge

at his plea hearing and the notations on his plea forms.

                                     III.

      In defendant's second point he argues that a remand is required under State

v. Kovack, 91 N.J. 476, 485 (1982), because his plea was unfair. Specifically,

he contends that his reasonable expectations under the open plea were that he

would receive concurrent sentences. Second, he argues he was misinform ed

regarding whether the judge had discretion in imposing an extended term.

      In his third point, defendant maintains the judge imposed an excessive

sentence, improperly considered and weighed the aggravating and mitigating

factors, misapplied the law of consecutive sentencing without proper evaluation


                                                                           A-4592-18
                                      19
or explanation, and failed to consider and explicitly acknowledge the real time

consequences of defendant’s NERA sentence.

      We decline to address these arguments as defendant was precluded from

raising them by the express terms of our July 23, 2019 order limiting the issues

on appeal to those "raised by the July 5, 2016 amended judgements of conviction

and . . . the sentences imposed by the amended judgments." As noted, we further

ordered that "[a]ll other issues were waived by defendant's withdrawal of his

prior appeals."

      That order circumscribed the issues before us to those raised by the court

in the amended JOCs, in other words the propriety of the amplified and added

NERA provisions. It did not permit plenary review of defendant's sentence

without further order of our court. We note that defendant never challenged our

July 23, 2019 order by way of motion for reconsideration, nor did he seek

interlocutory review. See R. 2:2-2 and R. 2:8-1.

      Further, defendant fails to address meaningfully the limited scope of this

appeal based on our July 24, 2019 limiting order, nor does he explain how the

arguments in points II and III are excepted from its terms. By raising issues

related to defendant's 2011 and 2012 plea and sentencing proceedings beyond

that which we permitted, defendant attempts to achieve what we expressly


                                                                          A-4592-18
                                      20
precluded — plenary review of alleged errors related to his prior pleas and

sentences.

      Affirmed.




                                                                     A-4592-18
                                   21